DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 12/1/2021
Claims 1 and 6 are amended.
Claims 21-114 are cancelled.
Claims 115 are newly added. 
Claims 1-20 and 115 are pending.

Response to Amendment
Applicant’s arguments, see p 5, filed 12/1/2021, with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered and are persuasive.  The rejection of 8/6/2021 has been withdrawn. Specifically, amending the language “determining” to “measuring an amount of” changes the claim so that it is no longer an abstract idea.

Applicant's arguments filed 12/1/2021 with respect to the rejection of claims 1-20 under 35 USC 103 have been fully considered but they are not persuasive. 
The Applicant argues that Jones, McKinney, Hristova, Chong, Sindelar, Tucker, and Raber, alone or in combination, fail to disclose or render obvious “measuring an amount of a concentration of additive that (i) will reduce the viscosity of the cannabinoid source sufficiently low for the mixture to be suitable for use in the vape device and (ii) while avoiding reducing the flash point of the mixture below the vaporization temperature” as recited in claim 1 (p. 5-6). 
The Examiner respectfully disagrees. Jones discloses developing a custom formula for a solution which bridges the gap between the base and product in order to lower the viscosity of the cannabis to acceptable levels (Paragraph 68 and 71) and obtaining the desired combustibility of the solution (Paragraph 30). When determining the formula for the mixture, one of ordinary skill would ordinarily consider the flash point of the mixture since (a) combustibility, or the ability of the formulation to catch fire or combust, is related to the flash point of the mixture; and (b) heating the mixture above the flash point would degrade the mixture (see McKinney; Page 3, lines 24-29). 

First, the Applicant argues that Jones is entirely silent as to the flash point of entirely silent as to the flash point of the substances, let alone the flash point of a provided cannabinoid, the flash point of a provided additive, or the flash point of a mixture resulting from determining a concentration of the additive to mix into the resulting vape oil (p. 6).
The Examiner notes the Applicant’s arguments, but contends that flash points of the cannabinoid, additive, and mixture are inherent properties of the cannabinoid, additive, and resulting mixture. As noted above, Jones suggests determining the formula of the mixture based on combustibility of the mixture. Combustibility is related to the flash point of the mixture. Therefore, Jones implicitly deals with adjusting flash points of the mixture. Moreover, McKinney provides a suggestion to consider flash points of a mixture in order to avoid degrading the mixture (see McKinney; Page 3, lines 24-29).

Second, the Applicant argues that one of ordinary skill in the art of manufacturing vape oils would not have considered the teachings of McKinney as relevant art. McKinney is an online article advising vape users on how to choose and use vaping devices safely including reading product labels and looking for devices with temperature controls or to monitor temperatures carefully (p.4, ll. 3-9).  McKinney delivers no suggestion regarding optimizing the formulation of vape products and does not discuss mixing solutions at all (p. 6). 
The Examiner respectfully disagrees. McKinney explicitly teaches that when oils are heated above their flash point, they begin to degrade…release[ing] new chemical elements- and some of these, such as acrylamide, are highly toxic and even carcinogenic (p. 3, ll. 25-30). This teaching is relevant to manufacturers of vape oils because it suggests to one of ordinary skill in the art that heating above the flash point is dangerous, giving them motivation to tailor the components in the composition. For example, McKinney suggests that some cannabis concentrates contain additives such as ethanol, polyethylene glycol, propylene glycol, and pesticides (p. 3, ll. 11-16), and that when propylene glycol is heated to a high temperature, it transforms into carbonyls, a group of toxic carcinogenic chemicals that includes formaldehyde (p. 3, ll. 17-20). McKinney then suggests looking out for chemical ingredients such as propylene glycol and other additives in cannabis concentrates (p. 4, ll. 9-14). This is further relevant to manufacturers of vape oils because it suggests avoiding the use of certain additives, such as propylene glycol, in the composition. 

Third, the Applicant argues that even if one were to combine McKinney and Hristova with that of Jones, the result would not be the above-noted feature of claim 1. Specifically, Applicant argues that flash points of the mixture is not a property that Jones discusses. Moreover, McKinney does not discuss reducing the flash point of the mixture either. McKinney suggests controlling temperature of the device that uses the mixture to keep the mixture below its flash point, not modifying the formulation of the mixture itself. Although Jones discussing optimizing solutions and Hristova provides means to calculate the flash point of the mixture, McKinney does not in fact provide a suggestion to modify the flash point of the mixture (p. 7). 
The Examiner respectfully disagrees. As explained above, Jones optimizes the solution based on combustibility of a mixture and therefore implicitly relates to the flash point of the mixture. McKinney makes flash point component of combustibility an explicit variable to consider in formulating a mixture  because heating a mixture past the flash point would degrade the mixture. However, to clarify this point further, the Examiner has added a teaching from Herbivore21 (“Concentrate vaporization devices” 

Lastly, the Applicant notes that Sindelar discloses particular flash points and does disclose measuring an amount of concentration of additive that (i) will reduce the viscosity of the cannabinoid source sufficient low for the mixture to be suitable for use in the vape device and (ii) while avoiding reducing the flash point of the mixture below the vaporization temperature as recited in claim 1 (p. 7).
The Examiner agrees with the Applicant, but notes that Sindelar is not used to teach this limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 115 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2018/0015387) in view of Jeanmckinney (“How to Vape Marijuana Safely”; hereby McKinney), Herbivore21 (“Concentrate vaporization devices” published 3/26/2017; https://fuckcombustion.com/threads/concentrate-vaporization-devices.24105/#post-1101674), and Hristova (“Calculation of flash points and flammability limits of substances and mixtures”; cited by Applicant) and evidenced by Sindelar (“The Neuropsychology of Marijuana”).
Regarding claim 1, Jones discloses a method of forming a terpene solution for use with a plant extract (abstract, Paragraph 7) the method (300; Fig. 3) comprising:
identifying (310; equivalent to selecting) one or more characteristics of a base (104) in the form of a cannabis based extract including one or more cannabinoids (Paragraph 16; equivalent to a cannabinoid source including a cannabinoid) including a temperature of vaporization (Paragraph 38), a viscosity (225; Paragraph 27; therefore has a viscosity at room temperature), and combustibility (231; Paragraph 29);
identifying one or more use characteristics (320) of the product (100) such that the resultant product has various properties (Paragraph 66) including the vaporization temperature (Paragraph 38) of a vape pen (251) or vaporizer (252) (equivalent to a vaporization temperature), the desired viscosity of the product (Paragraph 14, 36; equivalent to a viscosity at room temperature suitable for use in a vape device), and the desired combustibility of the product (Paragraph 30, 37);
developing a custom formula (340; equivalent to selecting an additive and measuring an amount of concentration of the additive) for a solution (102) wherein the solution bridges the gap between the base and product (Paragraph 68), the solution being various terpenes (Paragraph 69) having a low viscosity to thin the cannabis extract to an acceptable level (Paragraph 71; equivalent to having a viscosity below the vape oil viscosity and operating to lower the viscosity of the cannabinoid source), and 
creating the solution (350) by mixing the solution and the base (Paragraph 8).
Regarding the claim limitation “the cannabinoid source having a viscosity at room temperature which is above the viscosity at room temperature suitable for use in the vape device” and “the additive operating to lower the viscosity of the cannabinoid source”, Jones discloses these limitations. Specifically, Jones discloses the terpene solution has a low viscosity to thin the cannabis extract to an acceptable level. Therefore, Jones discloses the terpene solution having the lowest viscosity, followed by the acceptable/desired viscosity of the product, followed by the cannabis extract having the highest viscosity. 
Regarding the claim limitation “the cannabinoid having a vaporization temperature”, the term “vaporization temperature” is considered to be a property of the cannabinoid (more analogous to the term “boiling point” of the cannabinoid). This is evidenced by Table 1B and [0144] of the instant specification which describes that “the vaporization temperature of a number of cannabinoids is generally understood in the art”. 

    PNG
    media_image1.png
    109
    342
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    93
    365
    media_image2.png
    Greyscale

Jones further discloses that the cannabis extract can consist any single compound of group of compounds such as tetrahydrocannabinol (THC), cannabidiol (CBD), and cannabinol (CBN) (Paragraph 77). Therefore, Jones discloses a vaporization temperature of between 311-365°F. 
	Regarding the claim limitation “the cannabinoid source…having a flash point above the vaporization temperature,” the flash point is an inherent property of the cannabinoid source. As evidenced by Sindelar, CBD has a flash point of 403.34°F, and CBN has a flash point of 414.86 °F (see page 13). Since Jones discloses the cannabis extract can consist any single compound of group of compounds such as cannabidiol (CBD) and cannabinol (CBN) (Paragraph 77), the cannabis extract will have a flash 
	Regarding the claim limitation “an additive…having a flash point below the vaporization temperature” the additive inherently has a flash point which will affect the additive of the mixture. As described in Table 17 and [0176] of the instant specification, candidate additives have the following flash points: 

    PNG
    media_image3.png
    466
    398
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    159
    392
    media_image4.png
    Greyscale

Jones further discloses that the terpenes (280) can be made using α-pinene (Paragraph 59-60). Therefore, Jones discloses that the terpene solution has a flash point of 91 °F, which is lower than the vaporization temperature of between 311-365°F and the flash point of the cannabis extract of between 403.34-414.86 °F.
	Regarding the claim limitation “the additive…operating to lower a flash point of a mixture of the cannabinoid source and the additive” since Jones discloses the use of the same cannabinoid source prima facie case of either anticipation or obviousness has been established”. See MPEP 2112.01(I).
	Additionally, Jones discloses that combustibility (231) is a property and/or characteristic of the base to catch fire, wherein the solution can be constructed and/or formulated such that the resulting product formed by mixing the base and solution has a desired combustibility (Paragraph 30). 
	However, Jones does not explicitly teach measuring a concentration of additive while avoiding reducing the flash point of the mixture below the vaporization temperature. 
	Mckinney teaches vaping methods relating to cannabis by inhaling vapors produced by heated cannabis flower, oils or other kinds of extracts from the plant (Page 2, line 5-8) wherein when oils are heated beyond their flash point, they being to degrade releasing new chemical elements such as acrylamide which are toxic and carcinogenic (Page 3, line 24-29).
Herbivore21 relates to a formulating concentrates for vaporization devices (see title) and teaches that flash points of various compounds in an essential oil extract (commonly known to include terpenes) must be exceeded by the temps surrounding the vapor in order for the vapor to combust, and that the relationship between mixtures of many compounds corresponds to an overall flash point of the mixture (post 13, p. 10) .
	Hristova teaches a way to calculate flash points of mixtures (title) wherein the flash point is the temperature at which the saturated vapor pressure is equivalent to the LFL composition (Page 292, section 2; equation 8), wherein the saturated vapor pressure is related to the liquid mole fraction of component I (see equation 9 and 11). Therefore, one of ordinary skill in the art would appreciate that the flash point is related to the liquid mole fraction of the mixture. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to applied the known method of considering flash points relative to the vaporization temperature as in McKinney for the terpene solution of Jones to avoid forming and releasing new chemical elements that are toxic and carcinogenic (Mckinney; Page 3, lines 24-29). In order to avoid this 
Regarding claim 2 and 6, modified Jones discloses the cannabis extract can consist of any single compound or group of compounds such as THC, CBD, and CBN (Paragraph 77).  
Regarding claims 3-5 and 7-8, modified Jones discloses that the plant extract can include cannabinoids in various concentrations (paragraph 16), and the solution can be constructed so that the solution and base combined to form a product having a known concentration, or concentration range, of a particular compound and/or component that will be released in order to facilitate a controlled or measured release amount of a particular compound (Paragraph 45). Jones further discloses that a product having desired density can be formulated (paragraph 27). 
It would have been obvious to said skilled artisan to have changed concentration and/or density of THC and CBD in the product of Jones to obtain various amounts of controlled release of the THC and CBD compounds because (a) Jones suggests such a modification; and (b) it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)). Furthermore, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see MPEP 2144.05(II)(A)).
Regarding claim 9
Regarding claim 10-11, modified Jones discloses that α-pinene can be extracted from pine needle (paragraph 58). 
Regarding claim 12, modified Jones discloses a vaporization temperature of between 311-365°F (see rejection of claim 1 above).
Regarding claim 13, modified Jones discloses the solution and the base can come individually requiring a user to mix the components as directed or desired (Paragraph 18-19). 
Regarding the claim limitation “mixing is performed at room temperature without heating” since Jones is silent as to heating and cooling the solution and the base while mixing, the mixing is considered to be performed at room temperature. 
Regarding claim 14, modified Jones discloses a vape pen (251) wherein a user can insert a product of the solution and the base (Paragraph 35). 
Regarding claim 115, modified Jones discloses that the solution uses various terpenes, dilutants, and/or other components/compounds to create the solution according to the formula (para. 69; language of “and/or” makes the dilutants optional), but that the dilutants such as vegetable glycerin, polyethylene glycol, and propylene glycol would dilute the extract to undesirable levels (para. 75). Since modified Jones suggests that the dilutants are optional and teaches away from using the dilutants, one of ordinary skill in the art would be motivated to not add the dilutants to the solution. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2018/0015387) in view of in view of Jeanmckinney (“How to Vape Marijuana Safely”; hereby McKinney), Herbivore21 (“Concentrate vaporization devices” published 3/26/2017; https://fuckcombustion.com/threads/concentrate-vaporization-devices.24105/#post-1101674), and Hristova (“Calculation of flash points and flammability limits of substances and mixtures”; cited by Applicant) and evidenced by Sindelar (“The Neuropsychology of Marijuana”) as applied to claim 14 above, and further in view of Tucker et al. (US 2013/0192615).
Regarding claim 15, modified Jones discloses the method as discussed above with respect to claim 14.

Tucker discloses an electronic smoking article (abstract) comprising a replaceable cartridge (70) and a reusable fixture (72) which are coupled together at a threaded connection (205; Paragraph 26; Fig. 1-2), the reusable fixture comprising a battery (1), and wherein the replaceable cartridge comprises a heater (14) being a ceramic heater (paragraph 80). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the known vape pen configuration of modified Jones for the known configuration of the electronic smoking article of Tucker in order to replace the cartridge when the liquid supply is depleted enabling simplicity and cost-effectiveness (Tucker; Paragraph 27). 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2018/0015387) in view of Jeanmckinney (“How to Vape Marijuana Safely”; hereby McKinney), Herbivore21 (“Concentrate vaporization devices” published 3/26/2017; https://fuckcombustion.com/threads/concentrate-vaporization-devices.24105/#post-1101674), Hristova (“Calculation of flash points and flammability limits of substances and mixtures”; cited by Applicant), and Tucker et al. (US 2013/0192615) and evidenced by Sindelar (“The Neuropsychology of Marijuana”) as applied to claim 15 above, and further in view of Raber et al. (US 2018/0360100).
Regarding claim 16, modified Jones discloses the method as discussed above with respect to claim 15 comprising a threaded connection (Tucker; 205).
However, modified Jones is silent as to the connector is a 510 thread.
Raber teaches an e-cig (Paragraph 29) wherein a 510 thread is the standardized linkage between cartridges of material and a battery/electronics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known 510 thread as in Raber to the known threaded connection of modified Jones in order to achieve the predictable result of linking cartridge and batteries (Raber; Paragraph 29). 
Regarding claim 17, modified Jones discloses the ceramic heater (Tucker; Paragraph 80). 
Regarding claim 18, modified Jones further discloses a low viscosity enabling product more easily aerosolizes than a thicker, more viscous product (Paragraph 50).
It would have been obvious to said skilled artisan to have changed the viscosity of the product to obtain various aerosolation because (a) Jones suggests adjusting the viscosity of the solution (Paragraph 14); and (b) it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).
Regarding claim 19, modified Jones discloses the cannabis extract can consist of any group of compounds such as THC, CBD, and CBN (Paragraph 77).  
Regarding claim 20, modified Jones discloses the solution can be constructed of terpenes (Paragraph 56), wherein the top 5-6 terpenes of a cannabis sample is recreated (Paragraph 70). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Herbivore21 (“Adding Terpenes Back into Oil?” published 1/28/2016, https://fuckcombustion.com/threads/adding-terpenes-back-into-oil.20504/) teaches that D-limonene has a flash point of 50 °C and suggests not adding them to a cannabis oil. 
Hagen (US2021/0392943) teaches a liquid composition for an electronic vaporization device comprising cannabinoids and terpenes (abstract), wherein the vape composition is vaporized for inhalation, but there exists a risk that if the flash points of the vape composition is lower than the vaporization point, an ignition source can ignite the vapors causing injuries to the user (para. 101), and therefore suggests vape compositions having lower vaporization temperatures than flash points (para. 101). Hagen claims benefit to US provisional application 62/758218 having an effective filing date of 11/9/2018. However, the provisional application does not provide support for the cited passage. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712